Citation Nr: 0430768	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  02-08 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for the purpose of additional burial 
benefits, to include under the provisions of 38 U.S.C.A. 
§ 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
January 1946.  The veteran died in June 2000.  The appellant 
is the niece of the veteran, and executrix of his estate. 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  


FINDINGS OF FACT

1.  The appellant, the executrix of the veteran's estate, is 
not the veteran's surviving spouse, child, or parent.

2.  The official death certificate shows that the veteran 
died in June 2000 from intraabdominal sepsis due to extensive 
pleural mesothelioma as staph aureus pneumonia, aspiration 
pneumonia, and stroke.  

3.  At the time of the veteran's death, he was receiving 
compensation benefits under 38 U.S.C.A. § 1151, for residuals 
of a fracture of the right hip evaluated as 80 percent 
disabling.  He was also in receipt of a total rating for 
compensation purposes based in individual unemployability, 
effective from April 1996.

4.  The provisions of 38 U.S.C.A. § 1151 do not permit 
payment of burial benefits on the basis that the veteran's 
death resulted from hospital care or medical or surgical 
treatment furnished him by VA.

5.  Intraabdominal sepsis due to extensive pleural 
mesothelioma, staph aureus pneumonia, aspiration pneumonia, 
and stroke are not of service origin.

6.  A disability of service origin was not involved in the 
veteran's death


CONCLUSION OF LAW

1.  The appellant's claim for additional burial benefits 
pursuant to 38 U.S.C.A. § 1151 is precluded by law.  38 
U.S.C.A. §§ 1151, 2307; 38 C.F.R. §§ 3.1600, 3.1601  (West 
2002).

2.  Intraabdominal sepsis, pleural mesothelioma, staph aureus 
pneumonia, aspiration pneumonia, and stroke were not incurred 
in or aggravated by military service, nor may pleural 
mesothelioma or a cerebral vascular disorder be presumed to 
have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

3.  A service-connected disease or disability did not cause 
or contribute substantially or materially to the veteran's 
death for the purpose of additional burial benefits.  §§  
1310, 2307 (West 2002); 38 C.F.R. §§  3.312, 3.1600, 3.1601 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate this claim.  She was provided with a 
copy of the pertinent rating actions, a statement of the case 
dated June 2002, and numerous letters, to include a May 2001 
letter.  These documents, collectively, provide notice of the 
law and governing regulations, as well as the reasons for the 
determination made regarding this claim, and the evidence, 
which has been received in this regard.  

The appellant was notified of the VCAA and what evidence the 
VA would obtain. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The Board is satisfied that the veteran has been 
informed of his rights and the VA obligations under the VCAA 
and what evidence is needed to establish his claims.

The RO has obtained all available records identified by the 
appellant which are now on file.  Also, several VA opinions 
have been received during the course of the appeal.  The 
record discloses that VA has met its duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim currently being decided.  

The appellant was informed of the VCAA subsequent to the 
appealed rating decision in violation of the VCAA and the 
appellant was not specifically informed to furnish copies of 
any evidence in her possession as required by 38 C.F.R. 
§ 3.159.  The Board, however, finds that in the instant case 
the appellant has not been prejudiced by these defects.  The 
appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to her case 
and ample opportunity to submit and/or identify such 
evidence.  No additional evidence appears forthcoming.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the appellant in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

The veteran's death certificate shows that the veteran died 
on June 4, 2000, with immediate cause of death reported as 
intra abdominal sepsis due to extensive pleural mesothelioma, 
with contributing causes noted as staph aureus pneumonia, 
aspiration pneumonia, and stroke.  An autopsy was apparently 
not performed.

At the time of the veteran's death he was receiving benefits 
based on 38 U.S.C.A. § 1151 for a fracture of the right femur 
and hip, evaluated as 80 percent disabling.  The veteran was 
also receiving benefits due to individual unemployability 
from that disability.

The service medical records show no complaint or finding 
pertaining to pleural mesothelioma, sepsis, staph aureus 
pneumonia, aspiration pneumonia, or a cerebral vascular 
disorder.

Treatment records from the VA medical center from 1996 to 
1998 indicate ongoing care for multiple conditions including 
pneumonia, right hip fracture, chronic obstructive pulmonary 
disease (COPD), inoperable peritoneal mesothelioma, 
pernicious anemia, blindness secondary to macular 
degeneration, and mental confusion.  Records indicate that 
the veteran fell in April 1996 while a patient at a VA 
medical center, and subsequently was granted compensation at 
an 80% evaluation for this fracture, based on 38 U.S.C.A. 
§ 1151.  The veteran was also granted entitlement to 
individual unemployability due to this disability, effective 
from April 1986.

Treatment reports from a private nursing home dated 1996 to 
1997 show the veteran's continued treatment for previously 
mentioned disabilities.  Records show that the veteran was a 
resident at a private VA contract nursing home from December 
1997 through April 2000.

Private hospital treatment records dated October and November 
1996 show that the veteran underwent several surgeries at 
that time for a right hip replacement.

April 2000 private treatment reports show admission to a 
private hospital for respiratory distress.  The veteran was 
treated for aspiration pneumonia requiring use of a 
ventilator.  Records indicated poor overall prognosis due to 
chronic debilitation.  Transfer note showed diagnoses of 
respiratory failure, bilateral aspiration pneumonia with 
sepsis, and acute respiratory distress 
syndrome/noncardiogenic pulmonary edema in addition to 
numerous other significant medical conditions.  The veteran 
was transferred to a different private medical facility later 
in April with a primary admitting diagnosis of recurrent 
aspiration pneumonia.  During the course of hospitalization 
it was reported that the veteran had no neurological function 
and it was determined that he had a massive stroke.  A CT 
scan of the abdomen indicated a massive spread of the 
veteran's mesothelioma resulting in intra abdominal sepsis 
which ultimately resulted in his demise.

A July 2000 report of telephone contact with the funeral home 
reflects that the funeral home was paid $450.00 by the VA and 
there was an unpaid balance of approximately $1,802.  

A VA medical opinion dated January 2001 notes that the 
veteran developed pneumonia as a result of immobility due to 
fracture of the hip.  That physician indicated that a review 
of the records found that the veteran required several 
admissions for recurrent aspiration pneumonia, and that the 
veteran had multiple risk factors for aspiration pneumonia 
which included altered mental status due to dementia and 
known inoperable peritoneal mesothelioma.  The physician 
further stated that the veteran's fractured hip did not 
contribute to the veteran's immediate cause of death, but 
noted the inoperable peritoneal mesothelioma as the condition 
that eventually led to his death as outlined on the death 
certificate.

An additional medical opinion from the same physician dated 
May 2002 indicates that a thorough review of the veteran's 
claims folder did not support a causal connection between the 
pneumonia related to the veteran's hip fracture, and the 
pneumonia that ultimately contributed to the veteran's death.

Analysis

38 C.F.R. § 3.1601(2004) provides that the executor of the 
veteran's estate can make a claim on behalf of the veteran's 
estate for reimbursement of burial and funeral expenses.

If a veteran dies as a result of a service-connected 
disability or disabilities, an amount not to exceed the 
amount specified in 38 U.S.C.A. § 2307 (or if entitlement is 
under § 3.40 (c) or (d), an amount computed in accordance 
with the provisions of § 3.40(c)) may be paid toward the 
veteran's funeral and burial expenses including the cost of 
transporting the body to the place of burial.  Entitlement to 
this benefit is subject to the applicable further provisions 
of this section and §§ 3.1601 through 3.1610. Payment of the 
service-connected death burial allowance is in lieu of 
payment of any benefit authorized under paragraph (b), (c) or 
(f) of this section. 38 C.F.R. § 3.1600(a).

Initially, the Board notes that 38 U.S.C.A. § 1310 (West 
2002) provides that dependency and indemnity compensation 
shall be payable, when a veteran has died from a service-
connected or compensable disability, to such veteran's 
surviving spouse, children, and parents.  The appellant is 
apparently the veteran's niece, and executrix of his estate.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110.  Service connection may also be 
granted for a chronic disease, i.e. mesothelioma, and 
cerebrovascular disease which are manifested to a degree of 
10 percent disabling within one year following the veteran's 
release from active duty. 38 U.S.C.A. § 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for a disability, which is proximately due to, or the 
result of a service connected disease or injury.  38 C.F.R. § 
3.310.  In addition, service connection may also be granted 
for disability which has been aggravated by a service-
connection disease or injury. Allen v. Brown, 7 Vet. App. 439 
(1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

To establish that the veteran's death was related to service, 
the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b). To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C. F. R. § 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  

In this situation, however, it would not generally be 
reasonable to hold that a service- connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(3), (4) (2003); Lathan v. 
Brown, 7 Vet. App. 359 (1995).

a)  Cause of the Veteran's Death for the Purpose of 
Additional Burial Benefits under the Provisions of  
38 U.S.C.A. § 1151.

At the time of the veteran's death he was receiving benefits 
based on 38 U.S.C.A. § 1151 for a fracture of the right femur 
and hip, evaluated as 80 percent disabling.  The veteran was 
also receiving benefits due to individual unemployability 
from that disability. 

38 U.S.C.A. § 1151 provides that compensation under chapter 
11 (disability compensation) and dependency and indemnity 
compensation under chapter 13 of title 38 United States Code 
shall be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  There 
is no provision for payment of burial benefits (as set forth 
in chapter 23 United States Code) pursuant to § 1151.  Mintz 
v. Brown, 6 Vet. App. 277 (1994).

In a case such as this one, where the law and not the 
evidence is dispositive, the claim must be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Thus, as a matter of law, there is no legal basis for the 
appellant to receive additional burial benefits under the 
provisions of 38 U.S.C.A. § 1151.

b)  Cause of the Veteran's Death for the Purpose of 
Additional Burial Benefits

The service medical records show no evidence of pleural 
mesothelioma, sepsis, staph aureus pneumonia, aspiration 
pneumonia, and or a cerebral vasculrr disorder nor is it 
contended othewrwise.  These disorders were first shown many 
years after service.  There is no medical evidence of record 
relating the cause of the veteran's death to his military 
service.

Accordingly, the Board finds that a disability of service 
origin was not involved in the veteran's death.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death for the purposes of additional burial 
benefits, to include under the provisions of 38 U.S.C.A. 
§ 1151 is denied.


	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



